Appeal by the defendant from two judgments of the Supreme Court, Kings County (Juviler, J.), both rendered March 6, 1986, convicting him of robbery in the first degree under indictment No. 5557/84, and robbery in the third degree under indictment No. 4277/84, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant failed to raise any objection to the adequacy of the plea allocutions in the court of first instance and accordingly has not preserved his claims for appellate review (see, People v Hoke, 62 NY2d 1022; People v Pellegrino, 60 NY2d 636). In any event, we find that the allocutions established that the defendant knowingly and intelligently pleaded guilty (see, People v Harris, 61 NY2d 9; People v Santiago, 100 AD2d 857). Contrary to the defendant’s contentions, the sentences imposed were neither excessive nor unduly harsh under the circumstances. Mangano, J. P., Bracken, Niehoff, Kooper and Spatt, JJ., concur.